Citation Nr: 0503943	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active duty from July 1969 to January 1972 
and November 1990 to June 1991.  He had a period of active 
duty for training from November 1987 to March 1988.  He also 
served with in the Army Reserves and with the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO rating decision which, in 
pertinent part, denied service connection from hearing loss 
and for tinnitus.  In August 2002 the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board.  In March 2003 the Board ordered that additional 
development be conducted in this matter, pursuant to 
regulations then in effect.  In October 2003 the Board 
remanded this matter to the RO.  


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed bilateral hearing loss and 
any incident of his active military service.

2.  The objective medical evidence fails to show that the 
veteran's bilateral hearing loss increased in severity during 
his active military service.

3.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed tinnitus and any 
incident of his active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

Service personnel records show that the veteran served on 
active duty from July 1969 to January 1972 and that he was 
thereafter transferred to the U.S. Army Reserve, with July 
17, 1975, established as the terminal date of his Reserve 
obligation.  Subsequent service department records indicate 
that the veteran served in the "standby Reserve" from July 
18, 1974, to July 1, 1975, when he was honorably discharged 
from the Army.  He enlisted in the California Army National 
Guard in October 1982 and in September 1983 he transferred to 
the Arkansas Army National Guard.  He had one period of 
active duty for training (ACDUTRA) from November 1987 to 
March 1988.  He was also ordered to active duty in support of 
Operation Desert Shield/Storm and served from November 1990 
to June 1991.

Service medical records from the veteran's first period of 
active duty show no complaints or findings of hearing loss or 
tinnitus.  On his preinduction audiometric evaluation in July 
1969 and his separation audiometric evaluation no hearing 
loss disability was shown. 

Subsequent service records showed that in June 1982 the 
veteran underwent an audiometric evaluation in conjunction 
with his enlistment in the California Army National Guard 
which showed right ear pure tone thresholds of 20, 15, 5, 15, 
and 30 decibels and left ear puretone thresholds of 30, 20, 
5, 30, and 25 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  No complaints or findings of hearing 
loss or tinnitus were made.  On a July 1986 periodic 
examination for the National Guard, the veteran again 
underwent audiometric testing which showed right ear pure 
tone thresholds of 15, 5, 5, 15, and 35 decibels and left ear 
puretone thresholds of 20, 15, 10, 35, and 20 decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Again, 
no complaints or findings of hearing loss or tinnitus were 
made.  

In August 1990 the veteran underwent another periodic 
examination for the National Guard.  In August 1990 
audiometric testing showed right ear pure tone thresholds of 
20, 20, 15, 20, and 45 decibels and left ear puretone 
thresholds of 10, 15, 15, 40, and 40 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  The veteran made no 
complaints of hearing loss, but it was recommended that he 
wear hearing protection and he was assigned a hearing profile 
of "H2".  On his April 1991 examination, conducted in 
conjunction with his release from active duty, the veteran 
reported having hearing loss.  An audiometric evaluation 
showed right ear pure tone thresholds of 30, 25, 20, 30, and 
50 decibels and left ear puretone thresholds of 20, 25, 15, 
40, and 40 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  He was again assigned a hearing profile of H2.  
On a May 1991 reference audiogram it was noted that the 
reference was established following exposure in noise duties.  
It was also noted that the veteran was routinely exposed to 
hazardous noise and no earplugs were issued.  

In a July 1998 VA audiology consultation it was noted that 
the veteran had gradually progressive bilaterally hearing 
loss for many years.  He reported a history of military, 
occupational, and recreational noise exposure.  He also 
reported intermittent hissing bilateral tinnitus for greater 
than 10 years.  It was noted that he was not currently using 
hearing protection around noise and that he worked as an EMT.  
The assessment was mild low frequency sensorineural hearing 
loss dropping to moderate high frequency sensorineural 
hearing loss.  Audiometric testing showed right ear pure tone 
thresholds of 30, 25, 20, 30, and 45 decibels and left ear 
puretone thresholds of 20, 25, 20, 45, and 40 decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  In 
September 1998 he was fitted for hearing aids.  Thus, the 
objective medical evidence shows that the veteran has current 
hearing loss disability for VA purposes, as defined at 38 
C.F.R. § 3.385.

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure during his first 
period of active duty (July 1969 to January 1972) and that 
his bilateral hearing loss and tinnitus were made worse 
during his period of active duty from November 1990 to June 
1991.  

What is at issue is whether the veteran's bilateral hearing 
loss and tinnitus were incurred or aggravated during a period 
of active military service.  As it is neither contended nor 
shown that the veteran was disabled or died from a disease or 
injury incurred or aggravated during his period of ACDUTRA, 
this period of service is not considered to be active 
military service, as defined at 38 U.S.C.A. § 101(24).  Thus, 
the Board must examine whether the veteran's current hearing 
loss disability was incurred or aggravated during his periods 
of active duty from July 1969 to January 1972 and from 
November 1990 to June 1991.  

In that regard, the Board notes that the only medical 
evidence of record addressing a potential nexus between the 
veteran's bilateral hearing loss and tinnitus and his active 
duty service was an August 2003 report by a VA audiologist.  
In the August 2003 report, the VA audiologist opined that it 
is unlikely that the veteran's current hearing loss and 
tinnitus were related to the time he was on active duty from 
1969 to 1972.  The audiologist noted that the veteran had 
normal hearing at the time of his discharge from service in 
1972, including at 4000 Hertz, and that the effect of noise 
exposure on hearing is most noticeable at 4000 Hertz, at 
least in the initial stages.  The audiologist also noted that 
the veteran reported he first noticed his tinnitus in 1985 
while in the National Guard, some 13 years after his 
discharge from service.  The veteran has offered no evidence 
to refute the audiologist's opinion, and therefore, there is 
no basis for finding that the veteran's bilateral hearing 
loss or tinnitus was incurred in service.  

With regard to noise exposure, the Board notes that it is 
unclear whether the veteran was exposed to noise during his 
first period of active service, however, it is clear he was 
exposed to hazardous noise during his second period of active 
service and was not provided hearing protection.  It is also 
clear he was exposed to noise from his occupation and 
recreational activities during periods he was not on active 
duty due.  The VA audiologist in 2003 opined that "the 
veteran's post-active duty occupational and recreational 
noise exposure as well as the veteran's exposure to noise 
during the time he had been in the National Guard could 
possibly [sic] contributing factors to the veteran's current 
hearing loss and tinnitus."  The Board notes that this 
opinion does not definitely link the veteran's in-service 
noise exposure to hearing loss or tinnitus, but rather 
speculates that both in-service noise exposure and other 
noise exposure contributed to his hearing loss and tinnitus.  
This opinion also lacks probative value because it is an 
opinion of mere possibility and not probability, and does not 
provide evidence that the veteran's bilateral hearing loss 
and tinnitus are related to his active military service. 

With regard to the aggravation issue, in August 2003 the VA 
audiologist noted that at the time of the veteran's 
enlistment into the Army National Guard in June 1982 he had 
bilateral mild hearing loss at 3000 and 4000 Hertz, and that 
audiometric testing in 1986 showed "essentially the same 
results".  The VA examiner then noted that the veteran had 
undergone audiometric evaluations in 1990 and April 1991, 
both of which showed bilateral high frequency hearing loss.  
The VA audiologist opined that with regard to the April 1991 
evaluation, "there had not been significant changes in the 
veteran's hearing since his evaluation in 1990".  This 
evidence does not show that the veteran's hearing loss 
increased in severity beyond the natural progression of the 
disease.  Moreover, although there was a shift of 10 decibels 
at 3000 Hertz and 5 decibels at 4000 Hertz in the right ear 
puretone thresholds, from August 1990 to April 1991 
audiometric testing, these findings alone do not show that 
his hearing loss increased in severity, beyond the natural 
progression of the disease, during his second period of 
active service.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  The 
Board has considered the veteran's own assertions that his 
hearing loss and tinnitus are related to service, however, 
the veteran is a layperson and as a layperson he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the VA examination is the only medical 
evidence of record addressing the issue of whether the 
veteran's bilateral hearing loss or tinnitus were incurred or 
aggravated by active service.  Since there is no other 
medical evidence addressing this issue, and the veteran has 
not provided medical evidence of incurrence or aggravation 
during service, the Board finds that the fair preponderance 
of the evidence is against his claim.  In reaching a 
decision, the Board has considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102, but the evidence is not of such 
approximate balance as to warrant its application. 

Veterans Claims Assistance Act of 2000 (VCAA)

The Board will now address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the VCAA was signed into law. This enhanced 
the notification and assistance duties of the VA towards 
claimants.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5 103(a) and 38 C.F.R. § 3.159(b)(l) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(l) before an initial unfavorable decision 
is issued. Section 3(a) of the VCAA (also 38 U.S.C.A. § 5 
103(a)) and 38 C.F.R. § 3.1 59(b)(1) require that, upon 
receipt of a complete or substantially complete application, 
the VA must notify the claimant and any representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim; this notice requires the VA to indicate which portion 
of that information and evidence is to be provided by the 
claimant and which portion the VA will attempt to obtain on 
the claimant's behalf.

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5 103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)." The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(l).

In this case, the initial RO rating decision was made in 
1999, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in January 2003 and April 2004.  
Fortunately, the Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically in letters dated in January 2003 and 
April 2004.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 38 
U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Thus, the notification requirement of the VCAA has been 
satisfied.

With regard to the duty to assist, the Board notes that the 
VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file, or have 
otherwise been accounted for, and a VA examination was 
conducted.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


